United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-2270
                     ___________________________

                                Tammy Gates

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

               Commissioner, Social Security Administration

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Jonesboro
                               ____________

                         Submitted: April 10, 2018
                           Filed: May 14, 2018
                              [Unpublished]
                              ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.




 
 


       Tammy Gates appeals from the judgment of the district court1 upholding the
denial of her application for Social Security disability benefits. We affirm.

        Gates applied for disability-insurance benefits based on urinary incontinence
and pain in her neck, back, and arm. During the application process, Gates’s treating
physician, Dr. Charles Davidson, submitted a letter explaining that Gates suffered
from such severe neck and back pain that, in an eight-hour workday, she could not
walk for more than two hours or sit for more than four hours. A vocational expert
testified that a person with these limitations would be unable to maintain a full-time
job.

       The administrative law judge (“ALJ”) applied the five-step evaluation process
from 20 C.F.R. § 404.1520(a)(4), and concluded that Gates had the residual
functional capacity to perform her previous work as a secretary, a largely sedentary
job. In denying her application, the ALJ gave little weight to Dr. Davidson’s letter.
The district court affirmed. On appeal, Gates argues that the ALJ erred by failing to
give Dr. Davidson’s letter the “controlling weight” it deserved. See Cunningham v.
Apfel, 222 F.3d 496, 502 (8th Cir. 2000).

      We review the district court’s decision de novo and will uphold the
Commissioner’s determination if there is “substantial evidence on the record as a
whole” to support it. Vance v. Berryhill, 860 F.3d 1114, 1117 (8th Cir. 2017); see
also 42 U.S.C. § 405(g). In this case, Dr. Davidson’s opinion letter was not entitled
to “controlling weight” because it was “inconsistent with the other substantial
evidence in the record.”2 Cunningham, 222 F.3d at 502. Specifically, the opinion


                                                            
              1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties under 28 U.S.C. § 636(c).
              2
      Since Gates filed her claim, the Social Security Administration has adopted
new regulations governing the weight given to treating physicians’ opinions. See 20
                                                               -2-
 
 


letter conflicted with Dr. Davidson’s treatment notes, which described Gates’s pain
as generally moderate, stated that prescription medication relieved her pain, and did
not mention any limitations on her ability to sit or walk. An ALJ may discount a
treating physician’s opinion when it is inconsistent with the physician’s treatment
notes. See Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012) (“[T]he ALJ
properly discounted the physician’s [opinion] because the [opinion] contained
limitations that stand alone, did not exist in the physician’s treating notes, and were
not corroborated through objective medical testing.” (internal quotation marks and
citation omitted)).

       After careful review of the record as a whole, we conclude that substantial
evidence supports the ALJ’s decision. Dr. Davidson’s treatment notes, the opinion
of a consulting physician, and Gates’s description of her daily activities all indicated
that Gates’s limitations and pain were not severe enough to prevent her from
working.

              The judgment of the district court is affirmed.
                               ________________________________




                                                            
C.F.R. § 404.1520c. Those regulations do not apply to Gates because she filed her
claim before March 27, 2017, the effective date of the new regulations. Id.
                                                               -3-